Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 22, 2022

                                     No. 04-21-00095-CV

                                    MEAT SUPPLY, LLC,
                                        Appellant

                                               v.

                                510 GOOD LATIMER, LLC,
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-11151
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER

       Appellant’s motion for rehearing and/or reconsideration en banc is currently due on
March 24, 2022. See TEX. R. APP. P. 49.1, 49.5. On March 17, 2022, appellant filed an opposed
motion requesting an extension of time to file its motion for rehearing and/or reconsideration en
banc until April 25, 2022. After consideration, appellant’s motion is GRANTED. We ORDER
appellant to file its motion for rehearing and/or reconsideration en banc by April 25, 2022.


       It is so ORDERED on this 22nd day of March, 2022.

                                                                      PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court